DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. The applicant argues that Yin does not teach “determining a variable MxN sample pattern based on a block size of the current block” (Remarks of December 9, 2021, page 2).  The examiner respectfully disagrees.  The issue the examiner finds with the terms used in the claim language is what one of ordinary in the skill of the art would consider to be a sample pattern in the context of the claim.  The only factors that examiner has is that it relates to the luminance level and that it is variable.  Yin discloses that in different regions, here the examiner argues that the region are indicative of the block size, to determine filters based on bright areas, mid-tone areas, and dark areas can be argued to be the sample patterns and variable based on the claim language (¶ 73).  This argument is based on a reasonable broad interpretation in light of the specification.
Further, Yin teaches relating these patterns with a focus on different transform sizes which the examiner believes this strengthens the argument that the sample pattern is tied to a block size (¶ 114 - 116).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claim(s) 1 – 5, 8 - 10, 16 – 20, 23 – 25, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US 2016/0366422, hereafter Yin).
As per claim 1, Yin discloses a method of decoding video data, the method comprising:
generating a prediction block for a current block of the video data (¶ 50 - 54);
decoding a residual block for the current block of the video data (¶ 50 - 54);
combining the prediction block and the residual block to generate a reconstructed block of the video data (¶ 50 - 54);
determining a variable MxN sample pattern based on a block size of the current block, wherein M and N are each integer values being equal to or larger than 1 (¶ 80);
estimating a local luma level for samples of the reconstructed block using the variable MxN sample pattern; applying, based on the estimated local luma level, a deblocking filter to the samples of the reconstructed block to generate filtered samples (¶ 45 and 54); and
generating final samples of the video data based on the filtered samples (¶ 45, 54, and 80).
As per claim 2, Yin discloses the method of claim 1, wherein applying the deblocking filter comprises determining one or more parameters for the deblocking filter based on the estimated local luma level for the samples of the reconstructed block (¶ 80).
claim 3, Yin  discloses the method of claim 2, where the one or more parameters for the deblocking filter include one or more of a frequency response of the deblocking filter, a filter tap length of the deblocking filter, or a filter type of the deblocking filter (¶ 73).
As per claim 4, Yin discloses the method of claim 2, where the one or more parameters for the deblocking filter include one or more of a support area of samples or a filter strength (¶ 45 and 80).
As per claim 5, Yin discloses the method of claim 1, wherein determining the variable MxN sample pattern is further based on one or more boundaries from block partitioning (¶ 182). 

As per claim 8, Yin discloses the method of claim 1, wherein the estimated local luma level or a control offset for luma deblocking filtering is used to control a chroma deblocking filter (¶ 45).
As per claim 9, Yin discloses the method of claim 1, wherein a quantization parameter value for a chroma component is based on a quantization parameter offset value for a co-located luma block using the estimated local luma level (¶ 121).
As per claim 10, Yin discloses the method of claim 1, wherein the estimated local luma level is an average, where the average of the estimated local luma level is computed using at least one intermediate line and a zeroth line (¶ 38).
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.
claim 17, arguments analogous to those presented for claim 2 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 3 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 4 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 5 are applicable for claim 20.
Regarding claim 23, arguments analogous to those presented for claim 8 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 9 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 10 are applicable for claim 25.
Regarding claim 29, arguments analogous to those presented for claim 1 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 1 are applicable for claim 30.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Lim et al (US 2019/0149823, hereafter Lim).
As per claim 12, Yin discloses the method of claim 1.
However, YIN does not explicitly teach further comprising determining M further based on a filter tap length of the deblocking filter.  
In the same field endeavor, Lim teaches further comprising determining M further based on a filter tap length of the deblocking filter (¶ 340).

As per claim 13, Yin discloses the method of claim 1.
However, Yin does not explicitly teach further comprising setting M equal to a filter tap length of the deblocking filter.
In the same field of endeavor, Lim teaches further comprising setting M equal to a filter tap length of the deblocking filter (¶ 340).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Yin in view of Lim.  The invention improves perceptual image quality.
Regarding claim 27, arguments analogous to those presented for claim 12 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 13 are applicable for claim 28.


Allowable Subject Matter
Claim(s) 6, 7, 11, 14, 15, 21, 22 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487